Citation Nr: 1012700	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of cold 
injury of the hands.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of cold 
injury of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1957 to 
July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's petition to reopen previously denied claims for 
service connection for residuals of cold injury of the hands 
and feet, finding that no new and material evidence had been 
submitted.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence 
has been received to reopen the Veteran's claims for service 
connection.  This is so because the issue goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claims for service connection 
for residuals of cold injury of the hands and feet as claims 
to reopen.

As will be explained, the Board is reopening the claims for 
service connection based upon receipt of new and material 
evidence.  The Board will then remand for further 
development and consideration before re-adjudicating on the 
underlying merits.  VA will notify the Veteran if further 
action is required on his part concerning these claims.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the 
Veteran's claims for service connection for residuals of 
cold injury of the hands and feet.  The Veteran did not 
appeal that decision.

2.  Evidence received since the August 2006 decision is new; 
it relates to an unestablished fact necessary to 
substantiate the Veteran's claims for service connection and 
raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  An August 2006 rating decision that denied the Veteran's 
claims for service connection for residuals of cold injury 
of the hands and feet is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2009).

2.  Since the prior final denial of the Veteran's claims for 
service connection for residuals of cold injury of the hands 
and feet, new and material evidence has been received; 
hence, the requirements to reopen the claims have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2006 rating decision, the RO denied the 
Veteran's claims for service connection for residuals of 
cold injury of the hands and feet.  The Veteran did not 
appeal, and the decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302, 20.1103 (2009).  In 
November 2006, the Veteran sought to reopen his claims.  He 
submitted additional evidence.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection for residuals 
of cold injury of the hands and feet was the August 2006 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Veteran filed his original application for service 
connection for residuals of cold injury of the hands and 
feet with the RO in February 2006.  The RO denied the claims 
for service connection in August 2006, finding that, as the 
Veteran's service treatment records were unavailable, there 
was no way to corroborate his contention that he had been 
sent on temporary duty assignment (TDY) to Thule, Greenland, 
where he claimed to have experienced cold injury.  The RO 
further concluded that there was no medical evidence in the 
record to support a diagnosis of residuals of cold injury of 
the Veteran's hands and feet.  As such, the RO found that a 
grant of service connection was precluded.  This decision 
was not appealed and therefore became final.  

A review of the evidence added to the record since the RO's 
prior decision reflects that the Veteran has been diagnosed 
with motor and sensory peripheral neuropathy.  In that 
connection, the Board notes that newly submitted evidence 
from the Veteran's private treatment provider reflects that 
the Veteran was assigned the neuropathy diagnosis via a July 
2007 nerve conduction and electromyography study.  The 
Veteran has further submitted statements from two of his 
service buddies addressing the Veteran's TDY assignment to 
Thule, Greenland, during service.  In an October 2006 
statement, a fellow soldier wrote that he had worked with 
the Veteran on aircraft maintenance and remembered that the 
Veteran had left on a TDY assignment to Thule, Greenland, in 
January 1959.  Similarly, another of the Veteran's friends 
from service submitted a statement in December 2006 in which 
he stated that he knew the Veteran from home and remembered 
the Veteran receiving TDY orders for Greenland.  The Veteran 
has also submitted a membership card from the "Thule 
Airmen's Club," dated in February 1959, indicating that he 
was a member of that organization.  

As such, the Board finds that evidence in the form of the 
buddy statements submitted by the Veteran, as well as a 
document showing the Veteran's membership in the "Thule 
Airmen's Club" and a nerve conduction study conducted in 
July 2007, is "new" in the sense that it was not previously 
before agency decision makers.  The Board also finds that 
the newly submitted evidence is not cumulative or 
duplicative of evidence previously considered and is thus 
"material" for purposes of reopening the Veteran's claims.  
In this regard, the Board notes that in the August 2006 
decision, the RO had denied the Veteran's claims for service 
connection because there was no way to corroborate the 
Veteran's contention that he had been sent on TDY to Thule, 
Greenland, nor was he found to have a disability related to 
cold injury at the time he filed the initial claims.  Prior 
to the receipt of the above-identified medical evidence, the 
Veteran had not provided evidence supporting his contention 
that he had been sent on TDY to Greenland, or that he had a 
currently diagnosed disability of the hands or feet.  Newly 
submitted evidence, however, reflects that two of the 
Veteran's fellow soldiers submitted statements indicating 
that they worked with or were friendly with the Veteran in 
service and remembered his receiving a TDY assignment to 
Thule, Greenland, for which he departed in January 1959.  
The Veteran has further submitted documentation in the form 
of a membership card for the "Thule Airmen's Club," signed 
by the Veteran and dated in February 1959.  In addition, the 
Veteran has undergone a nerve conduction and 
electromyography study in July 2007 that found that he had 
motor and sensory peripheral neuropathy.  Because it helps 
to corroborate the Veteran's contention that he was in fact 
stationed in Thule, Greenland, on TDY assignment, and that 
he currently has a disability, this evidence adds to the 
record in a way that it should be considered new and 
material.  The Board thus finds that the identified evidence 
relates to an unestablished fact necessary to substantiate 
the claims and raises a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a).  Moreover, 
because the buddy statements were received before the 
expiration of the appeal period following the August 2006 
rating decision, and because the July 2007 EMG and nerve 
conduction study is considered constructively of record 
within the appeal period, this new and material evidence 
should be considered as having been filed in connection with 
the claim that was pending.  38 C.F.R. § 3.156(b) (2009).  

As new and material evidence has been submitted, the Board 
finds that the criteria for reopening the claims for service 
connection have been met.


ORDER

New and material evidence to reopen a claim of service 
connection for residuals of cold injury of the hands has 
been received; to this limited extent, the appeal of this 
issue is granted.

New and material evidence to reopen a claim of service 
connection for residuals of cold injury of the feet has been 
received; to this limited extent, the appeal of this issue 
is granted.


REMAND

In light of the Board's conclusion that the claims for 
service connection for residuals of cold injury of the hands 
and feet is reopened, the claim must be considered on a de 
novo basis.  The Board finds that additional evidentiary 
development is necessary before a decision can be reached on 
the merits of the Veteran's claims.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line 
of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran has contended that he has cold injury residuals 
of his bilateral hands and feet as a result of his time on 
active duty.  Specifically, the Veteran contends that he 
currently suffers from numbness, tingling, and feelings of 
cold in his hands and feet that he asserts developed from 
exposure to cold during a TDY assignment to Thule, 
Greenland.  The RO previously denied the Veteran's claims on 
the basis that it was unable to corroborate the Veteran's 
contention that he had been sent on TDY to Thule, Greenland, 
and that there was no medical evidence in the record to 
support a diagnosis of residuals of cold injury of the 
Veteran's hands and feet.  

With respect to the Veteran's contention that he experienced 
cold injury of his hands and feet when stationed in Thule, 
Greenland, on TDY assignment during winter months, the Board 
looks to the Veteran's buddy statements, as well as his 
membership card in the "Thule Airmen's Club," in concluding 
that the Veteran was indeed stationed in Thule, Greenland, 
while on active duty.  The Veteran has further credibly 
stated on multiple occasions that he was exposed to extreme 
cold while stationed in Thule due to his work on the flight 
line, which was located out of doors due to the large size 
of the aircraft on which he worked.  Given this evidence, as 
well as VA's heightened duty to assist in the absence of 
service records as discussed below, the Board concedes that 
the Veteran was indeed stationed in Thule, Greenland, on TDY 
assignment while on active duty and was thus exposed to 
extreme cold temperatures while working outside on the 
flight line.

Regarding diagnosis of the Veteran's claimed disabilities, 
the Board first acknowledges that a response to the RO's 
request for records stated that the Veteran's service 
treatment records were "fire-related," or involved in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, and are therefore unavailable.  The Board 
notes that VA has heightened duties when the Veteran's 
service treatment records have been destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law 
does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to 
assist the claimant in developing the claim, and to explain 
its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The Veteran, however, has stated in a July 2006 
submission to VA that he did not seek treatment for his 
claimed disabilities while in service.

As discussed above, post-service medical records reflect 
that the Veteran was diagnosed with motor and sensory 
peripheral neuropathy via nerve conduction and 
electromyography study in July 2007.  Records from the 
Veteran's ongoing treatment at the Kansas City VA Medical 
Center (VAMC) reflect that the Veteran has been seen for 
complaints of tingling in his fingers and toes, as well as 
his feet and hands turning blue in the winter, and of 
"difficulty with feeling of cold" in his hands and feet.  A 
private treatment record dated in July 2004 similarly 
reflects the Veteran's complaints of chronic "cold feet."  

In light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the Veteran in 
fact has any residuals of cold injury of the hands or feet 
that are related to service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991) (where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  Thus, on remand, the 
Veteran should be afforded a VA examination in order to 
obtain a current diagnosis based on both an examination and 
a thorough review of his claims file.  Specifically, the 
Veteran must be afforded examination in order to determine 
the current diagnosis or diagnoses of his claimed residuals 
of cold injury of the bilateral hands and feet.  In addition 
to conducting a physical examination, the designated 
examiner must provide a medical nexus opinion with respect 
to any identified disability and must discuss the July 2007 
diagnosis of peripheral neuropathy, along with the Veteran's 
exposure to extreme cold temperatures while on TDY 
assignment to Greenland, in the context of any opinion 
provided.  The opinion must address whether the Veteran has 
any residuals of cold injury of the hands or feet that is 
attributable to his active military service.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for VA 
examination and notify him that failure 
to report to any scheduled examination, 
without good cause, could result in a 
denial of his claims.  See 38 C.F.R. § 
3.655(b) (2009).  The examiner should 
thoroughly review the Veteran's claims 
file, to include a copy of this remand.  

Physical examination must be conducted 
with a view toward determining a 
diagnosis of any residuals of cold 
injury of the hands or feet from which 
the Veteran currently suffers.  The VA 
examiner must review the Veteran's 
claims file, examine the Veteran, and 
provide an opinion as to whether it is 
at least as likely as not that any 
diagnosed residuals of cold injury are 
related to his active military service.  
All opinions must be set forth in 
detail and explained in the context of 
the record.  In particular, the 
examiner must discuss the July 2007 
impression of motor and sensory 
peripheral neuropathy, along with the 
Veteran's exposure to extreme cold 
temperatures while on TDY assignment to 
Greenland.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal must be adjudicated in 
light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period for response before the claims 
file is returned to the Board for 
further appellate consideration.  (If 
service connection is granted, 
consideration should be given to the 
fact that new and material evidence was 
received within the appeal period 
following the August 2006 prior 
decision.  38 C.F.R. § 3.156(b).)

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the Veteran until he is 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


